


Exhibit 10.20.3

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (“Amendment”) is made effective as of
September 23, 2015, by and between GIJV MA 2, LLC, a Delaware limited liability
company (“Landlord”) and AUSHON BIOSYSTEMS, INC., a Delaware corporation
(“Tenant”) with reference to the following facts and circumstances.

 

A.                                    Landlord is the owner of that certain
building located at 43 Manning Road, Billerica, Massachusetts (the “Building”).

 

B.                                    RAR2 Boston Industrial QRS — MA, Inc., a
Maryland corporation, predecessor in interest to Landlord, and Tenant entered
into that certain Lease dated September 24, 2007, as amended by that certain
First Amendment to Lease dated October 28, 2009 (collectively, the “Lease”) for
certain premises containing approximately 21,500 rentable square feet (the
“Premises”) located in the Building.

 

C.                                    Landlord and Tenant desire to amend the
Lease upon terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
mutual covenants and promises contained herein and after good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each of
the parties, the parties do hereby agree to the following:

 

1.                                      Definitions.  Each capitalized term used
in this Amendment shall have the same meaning as is ascribed to such capitalized
term in the Lease, unless otherwise provided for herein.

 

2.                                      Term.  The term of the Lease is hereby
extended for a term commencing on December 1, 2015 and ending on February 28,
2021 (the “Extended Term”).  Except as specifically set forth in Section 5
below, Tenant shall have no option to renew the Lease following the expiration
of the Extended Term and as of the full execution of this Amendment the renewal
option set forth in Section 36 of the Lease is hereby deleted and of no further
force and effect.

 

3.                                      Annual Rent.  Annual Rent for the
Extended Term shall be as follows:

 

Months

 

Monthly Installment

 

Annual

 

 

 

 

 

 

 

12/1/2015 — 2/28/2017

 

$

15,677.08

*

$

188,125.00

*

 

 

 

 

 

 

3/1/2017 — 2/28/2018

 

$

16,125.00

 

$

193,500.00

 

 

 

 

 

 

 

3/1/2018 — 2/28/2019

 

$

16,572.92

 

$

198,875.00

 

 

 

 

 

 

 

3/1/2019 — 2/29/2020

 

$

17,020.83

 

$

204,250.00

 

 

 

 

 

 

 

3/1/2020 — 2/28/2021

 

$

17,468.75

 

$

209,625.00

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Provided that no Event of Default has occurred under the Lease which remains
uncured beyond applicable notice and cure periods, Landlord agrees to abate
Tenant’s obligation to pay Annual Rent for the months of December 2015 and
January and February 2016 (the “Conditional Rent”).  Upon Landlord’s termination
of the Lease as a result of the occurrence of an Event of a Default at any time
during the Extended Term which remains uncured beyond applicable notice and cure
periods, in addition to any other remedies to which Landlord may be entitled,
Landlord shall be entitled to recover the unamortized portion of the Conditional
Rent, amortized on a straight line basis over the final sixty (60) months of the
Extended Term (i.e., the Conditional Rent shall not be deemed to have been
abated, but the unamortized portion thereof shall become immediately due and
payable as unpaid rent earned, but due at the time of such Event of Default).

 

4.                                      Landlord’s Work.  Landlord shall, at
Landlord’s sole cost, complete the following items of work to the HVAC system
serving the Premises: (i) install 13 new fan powered boxes; (ii) install 8 new
VAV boxes; (iii) install new controls; (iv) install new time controls for the
rooftop HVAC units; and (v) install new heater stacks for the rooftop HVAC units
(collectively, the “Landlord’s Work”).  Tenant hereby acknowledges that the
Landlord’s Work may be performed while Tenant is occupying the Premises.  Tenant
hereby acknowledges and agrees that Landlord shall not be liable for any
inconvenience to Tenant or for interference with Tenant’s business or use of the
Premises during the performance of the Landlord’s Work, provided that Landlord
shall utilize commercially reasonable efforts not to disrupt the operation of
Tenant’s business.  Tenant and its employees, invitees, agents and contractors
may use the Premises during the performance of the Landlord’s Work at their own
risk, and Landlord shall not be responsible for injury or damage to property
occasioned by the performance of the Landlord’s Work unless same is due to
Landlord’s negligence or willful misconduct.  The provisions of Section 7.5 of
the Lease (other than the first two sentences) shall apply to the Landlord’s
Work as though all references therein to the HVAC Replacement Units were to the
Landlord’s Work as defined above.  Landlord shall commence the Landlord’s Work
within fifteen (15) days following the full execution of this Amendment and
shall make commercially reasonable efforts to complete the Landlord’s Work by
the date which is ninety (90) days following the full execution of this
Amendment.  In addition, Landlord shall construct the Tenant Improvements in
accordance with Exhibit A attached hereto.

 

5.                                      Renewal Option.  Tenant shall have a
personal and non-transferable option (other than to an Affiliate) to renew the
term of the Lease for one (1) term of five (5) years.  Such renewal term shall
begin the first day following the expiration of the Extended Term.  Tenant shall
have the right to exercise the renewal option conferred herein by giving
Landlord notice at least three hundred (300) days prior to the expiration of the
Extended Term; provided that, at the time of exercise and as of the commencement
of the renewal term (a) no Event of Default is then existing; (b) Tenant has not
assigned this Lease (other than to an Affiliate) or (c) Tenant has not sublet
more than 8,600 rentable square feet of the Premises (other than to an
Affiliate).

 

The renewal option shall be subject to all of the terms and conditions contained
in the Lease, except that Annual Rent during the renewal term shall be at Market
Rent, but in no event less than the Annual Rent in effect immediately preceding
the renewal term.  “Market Rent” shall be the anticipated rate in effect for the
Premises as of the commencement of the renewal term, together with any market
rate increases during the renewal term, based upon the rents generally in effect
for leases of space in the area in which the Building is located of equivalent
quality, size, utility and location, and taking into account all relevant
factors.  Landlord shall lease the Premises to

 

2

--------------------------------------------------------------------------------


 

Tenant in their then-current condition, and Landlord shall not provide to Tenant
any allowances (e.g., moving allowance, construction allowance, free rent or the
like) or other tenant inducements and such shall be taken into account in
determining Market Rent.  In the event that Tenant shall exercise an option to
renew the Lease, then the parties shall endeavor to agree upon Market Rent at
least ninety (90) days prior to the expiration of the Extended Term.  If the
parties are able to agree on an amount of Market Rent that is mutually
satisfactory, then such agreements shall be placed in writing and shall be
signed by the parties hereto and shall thereupon become a part of the Lease.

 

If the parties hereto are unable to agree upon the Market Rent at least ninety
(90) days prior to the expiration of the Extended Term, then the disagreement
shall be promptly submitted to arbitration.  In such event, each party shall
select an independent arbitrator having not less than ten (10) years’ actual
experience in the commercial real estate brokerage business at least sixty (60)
days prior to the expiration of the Extended Term, and the arbitrators so
selected shall immediately meet for the purpose of determining Market Rent for
the renewal option.  If the two arbitrators selected agree on Market Rent, their
decision shall be binding on both parties.  If the two arbitrators selected
cannot agree on the Market Rent within ten (10) business days after appointment
(the “Initial Review Period”), but the rates differ by less than five percent
(5%), the Market Rent shall be the average of the two rates.  If the rates
differ by more than five percent (5%), no later than five (5) business days
following the expiration of the Initial Review Period, the two arbitrators shall
select a third arbitrator with qualifications similar to their own.  Within ten
(10) business days following appointment, the third arbitrator shall select one
of the two rental rates promulgated by the first two arbitrators which such
third arbitrator believes most accurately reflects the Market Rent.  If the
arbitrators cannot agree on the third arbitrator, they shall request the Boston
Bar Association (or such organization as may succeed to the Boston Bar
Association) to designate the third arbitrator willing so to act and the
arbitrator so appointed shall, for all purposes, have the same standing and
powers as though he or she had been seasonably appointed by the brokers first
appointed.  The decision of the third arbitrator shall be binding on both
parties.  Landlord and Tenant shall each be responsible to pay their respective
arbitrators and will share equally the cost of the third arbitrator.

 

Failure of Tenant to properly exercise the rights herein granted in this
Section 5 shall be construed as a waiver of the rights herein granted in this
Section 5, and the Lease shall then terminate at the expiration of the Extended
Term.

 

6.                                      Termination Option.  Provided no Event
of Default exists at the time of such election, Tenant shall have a one-time
right to terminate the Lease effective as of September 1, 2019.  To exercise
such option:

 

(a)                                 Tenant must deliver Landlord written notice
no later than September 1, 2018 stating that Tenant elects to exercise the
Termination Option (“Tenant’s Termination Notice”); and

 

(b)                                 Not later than July 1, 2019, Tenant shall
pay to Landlord a termination fee equal to $75,933.00 (the “Termination Fee”),
such amount representing the unamortized portion of $221,475.00 (the “Landlord’s
Second Amendment Costs”) as of August 31, 2019 for costs incurred by Landlord
with respect to this Amendment for the Allowance ($100,000.00) and

 

3

--------------------------------------------------------------------------------


 

commissions paid to the Brokers ($121,475.00), which amortization is based upon
a sixty (60) month term at an annual rate of interest of eight percent (8%).  In
the event the entire Allowance is not used for Tenant Improvements or a credit
against Annual Rent, as set forth in the Work Letter attached hereto as
Exhibit A, Landlord’s Second Amendment Costs shall be recalculated using the
actual amount of the Allowance so used and the $121,475.00 paid as commissions
to the Brokers and the Termination Fee shall be recalculated based on the
amortization of such recalculated Landlord’s Second Amendment Costs over a term
of sixty (60) months using an annual rate of interest of eight percent (8%).

 

7.                                      Security Deposit.  Section 5 of the
Lease shall expressly remain in full force and effect with regard to the
Extended Term (and any renewal term), except that (i) the term End Date, as
defined in Section 5.2.3 of the Lease shall mean the date which is three
(3) months following the expiration of the Extended Term (or any renewal term),
and (ii) the Security Deposit shall be reduced to $31,354.16.  Landlord shall
reasonably cooperate, at no cost to Landlord, with Tenant and the issuer of the
letter of credit presently held by Landlord in amending such letter of credit to
reflect the amount of the Security Deposit as reduced hereby.

 

8.                                      No Defenses.  Tenant affirms that, as of
the date of execution of this Amendment: (a) all tenant improvements to be
constructed by Landlord prior to the date of this Amendment, if any, are
complete and Tenant has accepted the Premises in “as is, where is” condition as
of the date of this Amendment; and (b) Landlord has fully funded or Tenant has
waived any unfunded tenant improvement allowances payable under the Lease.

 

9.                                      Broker.  (a) Tenant represents to
Landlord that except for CBRE, Inc.  representing Landlord and Cushman &
Wakefield representing Tenant (collectively, the “Brokers”), Tenant has not
dealt with any real estate broker, salesperson or finder in connection with this
Amendment, and no other such person initiated or participated in the negotiation
of this Amendment or is entitled to any commission in connection herewith. 
Tenant hereby agrees to indemnify, defend and hold Landlord, its property
manager and their respective employees harmless from and against any and all
liabilities, claims, demands, actions, damages, costs and expenses (including
attorneys fees) arising from either (a) a claim for a fee or commission made by
any broker, other than the Brokers, claiming to have acted by or on behalf of
Tenant in connection with this Amendment, or (b) a claim of, or right to lien
under the statutes of the state in which the Premises are located relating to
real estate broker liens with respect to any such broker retained by Tenant
(other than the Brokers).

 

(b)                                 Landlord represents to Tenant that except
for the Brokers, Landlord has not dealt with any real estate broker, salesperson
or finder in connection with this Amendment, and no other such person initiated
or participated in the negotiation of this Amendment or is entitled to any
commission in connection herewith.  Landlord hereby agrees to indemnify, defend
and hold Tenant and its respective employees harmless from and against any and
all liabilities, claims, demands, actions, damages, costs and expenses
(including attorneys’ fees) arising from either (a) a claim for a fee or
commission made by any broker, other than the Brokers, claiming to have acted by
or on behalf of Landlord in connection with this Amendment, or (b) a claim of,
or right to lien under the statutes of the state in which the Premises are
located relating to real estate broker liens with respect to any such broker
retained by Landlord.  Landlord shall be responsible for fees and commissions
due to the Brokers in connection with this Amendment.

 

4

--------------------------------------------------------------------------------


 

10.                               Submission.  Submission of this Amendment by
Landlord to Tenant for examination and/or execution shall not in any manner bind
Landlord and no obligations on Landlord shall arise under this Amendment unless
and until this Amendment is fully signed and delivered by Landlord and Tenant;
provided, however, the execution and delivery by Tenant of this Amendment to
Landlord shall constitute an irrevocable offer by Tenant of the terms and
conditions herein contained, which offer may not be revoked for ten (10) days
after such delivery.

 

11.                               Signage.  Tenant shall be permitted, at
Tenant’s expense, to erect one (1) exterior  sign on the front façade of the
Building containing Tenant’s name and/or logo subject to Landlord’s prior
approval of size, location, design and method of installation, which approval
shall not be unreasonably withheld, conditioned or delayed.  Such right shall be
non-exclusive.  Tenant shall be responsible for obtaining all necessary permits
and approvals therefor, and Landlord agrees to reasonably cooperate with
Tenant’s efforts in seeking the same, at no cost to Landlord.  Upon the
expiration or earlier termination of the term of the Lease, Tenant shall, at its
sole cost and expense, remove such façade signage and repair any damage caused
by such removal.

 

12.                               Miscellaneous.

 

(a)                                 Time of Essence.  Time is of the essence of
this Amendment and each and every term and provision hereof.

 

(b)                                 Modification.  A modification of any
provision herein contained, or any other amendment to this Amendment, shall be
effective only if the modification or amendment is in writing and signed by both
Landlord and Tenant.

 

(c)                                  Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(d)                                 Number and Gender.  As used in this
Amendment, the neuter includes masculine and feminine, and the singular includes
the plural.

 

(e)                                  Construction.  Headings at the beginning of
each Section and subsection are solely for the convenience of the parties and
are not a part of this Amendment.  Except as otherwise provided in this
Amendment, all exhibits referred to herein are attached hereto and are
incorporated herein by this reference.  Unless otherwise indicated, all
references herein to Articles, Section, subsections, paragraphs, subparagraphs
or provisions are to those in this Amendment.  Any reference to a paragraph or
Section herein includes all subparagraphs or subsections thereof.  This
Amendment shall not be construed as if it had been prepared by only Landlord or
Tenant, but rather as if both Landlord and Tenant had prepared the same.  In the
event any portion of this Amendment shall be declared by any court of competent
jurisdiction to be invalid, illegal or unenforceable, such portion shall be
deemed severed from this Amendment, and the remaining parts hereof shall remain
in full force and effect, as fully as though such invalid, illegal or
unenforceable portion had never been part of this Amendment.

 

(f)                                   Integration of Other Agreements.  This
Amendment, the Lease and prior amendments set forth the entire agreement and
understanding of the parties with respect to the matters set forth herein and
supersedes all previous written or oral understandings, agreements,

 

5

--------------------------------------------------------------------------------


 

contracts, correspondence and documentation with respect thereto.  Any oral
representation or modifications concerning this Amendment shall be of no force
or effect.

 

(g)                                  Duplicate Originals; Counterparts.  This
Amendment may be executed in any number of duplicate originals, all of which
shall be of equal legal force and effect.  Additionally, this Amendment may be
executed in counterparts, but shall become effective only after a counterpart
hereof has been executed by each party; all said counterparts shall, when taken
together, constitute the entire single agreement between parties.

 

(h)                                 No Waiver.  No failure or delay of either
party in the exercise of any right given to such party hereunder shall
constitute a waiver thereof unless the time specified herein for exercise of
such right has expired, nor shall any single or partial exercise of any right
preclude other or further exercise thereof or of any other right.  No waiver by
any party hereto of any breach or default shall be considered to be a waiver of
any other breach or default.  The waiver of any condition shall not constitute a
waiver of any breach or default with respect to any covenant, representation or
warranty.

 

(i)                                     Further Assurances.  Landlord and Tenant
each agree to execute any and all other documents and to take any further
actions reasonably necessary to consummate the transactions contemplated hereby.

 

(j)                                    No Third Party Beneficiaries.  Except as
otherwise provided herein, no person or entity shall be deemed to be a third
party beneficiary hereof, and nothing in this Amendment, (either expressed or
implied) is intended to confer upon any person or entity, other than Landlord
and/or Tenant (and their respective nominees, successors and assigns), any
rights, remedies, obligations or liabilities under or by reason of this
Amendment.

 

(k)                                 Full Force and Effect.  The Lease, as
amended hereby, shall continue in full force and effect, subject to the terms
and provisions thereof and hereof.  In the event of any conflict between the
terms of the Lease and the terms of this Amendment, the terms of this Amendment
shall control.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the day and year aforesaid.

 

 

LANDLORD:

 

 

 

GIJV MA 2, LLC

 

 

 

 

 

 

By:

 

 

 

Barry P. Marcus, Senior Vice President

 

 

 

 

Date:

 

 

 

 

 

 

TENANT:

 

 

 

AUSHON BIOSYSTEMS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

 

WORK LETTER

 

This Work Letter (this “Work Letter”) is attached to and made a part of that
certain Second Amendment to Lease (the “Amendment”), between GIJV MA 2, LLC
(“Landlord”), and AUSHON BIOSYSTEMS, INC. (“Tenant”).  The terms used in this
Work Letter that are defined in the Amendment shall have the same meanings as
provided in the Amendment.

 

1.                                      Definitions.

 

(a)                                 “Allowance” shall mean a one-time tenant
improvement allowance in an amount not to exceed $100,000.00.

 

(b)                                 “Approved Working Drawings” shall mean the
plans attached hereto as Exhibit A-1.

 

(c)                                  “Excess Costs” shall mean the Total
Construction Costs (as defined below) in excess of the Allowance.

 

(d)                                 “Substantial Completion” of the Premises
shall occur upon the completion of construction of the Tenant Improvements in
the Premises pursuant to the Approved Working Drawings, with the exception of
any punchlist items and any tenant fixtures, work-stations, built-in furniture,
or equipment to be installed by Tenant.  Substantial Completion shall have
occurred even though (a) minor details of construction, decoration, landscaping
or mechanical adjustments remain to be completed and/or b) there is a delay in
the Substantial Completion of the Premises due to a “Tenant Delay” as defined
below.

 

(e)                                  “Tenant Delay” shall mean each day of delay
in the performance of the work that occurs because of (i) Tenant’s failure to
timely deliver or approve any required documentation; (ii) any change by Tenant
to the Approved Working Drawings; (iii) any specification by Tenant of materials
or installations in addition to or other than Landlord’s standard finish-out
materials or Tenant’s requirement for materials, components, finishes or
improvements that are not available in a commercially reasonable time;
(iv) postponement of any work at the request of Tenant; (v) the failure by
Tenant’s architect, space planner or other agent or contractor, to timely
prepare plans, pull permits, provide approvals or perform any other act required
hereunder; (vi) the failure of Tenant to pay, when due, any amounts required to
be paid by Tenant; (vii) Tenant’s failure to attend any meeting with Landlord,
any architect, design professional, or any contractor, or their respective
employees or representatives, as may be required or scheduled hereunder or
otherwise necessary in connection with the preparation or completion of any
construction documents, such as the Approved Working Drawings, or in connection
with the performance of any work; (viii) a breach by Tenant of this Exhibit or
the Lease; (ix) changes in any of the Approved Working Drawings because the same
do not comply with Laws (if the same were prepared by Tenant); and (x) any other
acts or omissions of Tenant.

 

(f)                                   “Tenant Improvements” shall mean the
improvements to the Premises shown on Exhibit A-1 and described on Exhibit A-2,
as well as the Bathroom Work, if any, as described below.

 

--------------------------------------------------------------------------------


 

(g)                                  “Tenant’s Representative” shall mean Susan
Keefe, who Tenant has appointed as its representative with full power and
authority to bind Tenant for all actions taken with regard to the Tenant
Improvements.  Tenant hereby ratifies all actions and decisions with regard to
the Tenant Improvements that the Tenant’s Representative may have taken or made
prior to the execution of this Work Letter.  Landlord shall not be obligated to
respond to or act upon any plan, drawing, change order or approval or other
matter relating to the Tenant Improvements until it has been executed by
Tenant’s Representative or a senior officer of Tenant.  Neither Tenant nor
Tenant’s Representative shall be authorized to direct Landlord’s general
contractor with respect to the Tenant Improvements, unless otherwise agreed to
in writing by Landlord.

 

(h)                                 “Total Construction Costs” shall mean the
entire cost of constructing the Tenant Improvements, including space planning
and preparation of the Approved Working Drawings, labor and materials,
electrical and other utility usage during construction, additional janitorial
services, trash removal, general tenant signage, related taxes and insurance
costs, the fees of any construction managers and an administrative fee to
Landlord in the amount of 3% of Total Construction Costs.  If applicable, the
costs of the Bathroom Work shall be included in Total Construction Costs.

 

2.                                      Allowance and Excess Costs Deposit.

 

(a)                                 Provided no Event of Default has occurred,
Landlord shall provide an amount up to the Allowance to be applied toward Total
Construction Costs.  The Allowance must be used within fifteen (15) months
following the date of full execution of this Amendment or shall be deemed
forfeited with no further obligation by Landlord with respect thereto.  All
Tenant Improvements for which the Allowance has been made available shall be
deemed Landlord’s property.  Tenant shall not be entitled to use any portion of
the Allowance for anything other than Tenant Improvements, except that Tenant
may apply an unused portion of the Allowance up to $20,000.00 as a credit
against Annual Rent, as such amount come due.

 

(b)                                 In no event shall Landlord be obligated to
make disbursements with respect to the Tenant Improvements in an amount that
exceeds the Allowance.  The Allowance shall not be disbursed to Tenant, but
shall be applied by Landlord to the payment of the Total Construction Costs, if,
as, and when the cost of the Tenant Improvements is actually incurred.

 

(c)                                  To the extent the Excess Costs have been
determined and approved as provided herein, then within fifteen (15) days after
Landlord notifies Tenant that the entire Allowance has been disbursed, Tenant
shall deliver to Landlord cash in the amount equal the Excess Costs (the “Excess
Costs Deposit”).  In the event that after such deposit by Tenant, any revisions,
changes, or substitutions shall be made to the Tenant Improvements at the
request of Tenant (“Tenant Change Orders”), Tenant shall pay any additional
costs that arise in connection with such revisions, changes or substitutions to
Landlord within ten (10) days of Landlord’s request as an addition to the Excess
Costs Deposit.  Landlord may not use the Excess Costs Deposit for any purpose
other than funding the Excess Costs.

 

(d)                                 Landlord shall disburse the Allowance prior
to the Excess Costs Deposit.

 

--------------------------------------------------------------------------------


 

3.                                      Punchlist.  Landlord will notify Tenant
when Landlord considers Substantial Completion to have occurred.  Within three
(3) business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Premises and identify any
necessary touch-up work, repairs and minor completion items that are necessary
for final completion of the Tenant Improvements (the “Punchlist Items”). 
Neither Landlord’s representative nor Tenant’s representative shall unreasonably
withhold his or her agreement on Punchlist Items.  Landlord shall use reasonable
efforts to complete all Punchlist Items within thirty (30) days after agreement
thereon; however, Landlord shall not be obligated to engage overtime labor in
order to complete such items.  Landlord hereby acknowledges and agree that
Landlord shall be responsible, at its sole cost and expense, for the repair or
replacement of any defects in the original construction of the Landlord’s Work,
the Tenant Improvements or the Bathroom Work which are discovered within one
(1) year of the Substantial Completion of such respective work.

 

4.                                      Miscellaneous.

 

(a)                                 Unless otherwise indicated, all references
herein to a “number of days” shall mean and refer to calendar days.  If any item
requiring approval is timely disapproved by Landlord, the procedure for
preparation of the document and approval thereof shall be repeated until
Landlord approves the document.

 

(b)                                 Notwithstanding any provision to the
contrary contained in this Amendment, if an Event of Default has occurred at any
time prior to Substantial Completion, then (i) in addition to all other rights
and remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to cause the contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in Substantial Completion
caused by such work stoppage); and (ii) all other obligations of Landlord under
the terms of this Exhibit shall be suspended until such time, if any, as such
Event of Default may be cured.

 

5.                                      Bathroom Work.

 

(a)                                 Landlord agrees to perform certain cosmetic
improvements to the bathrooms serving the Premises (the “Bathroom Work”) as
requested by Tenant, at Tenant’s sole cost and expense (but subject to
application of any remaining portion of the Allowance).

 

6.                                      Cost Proposal.  Landlord shall provide
Tenant with a reasonably detailed cost proposal in accordance with the Approved
Working Drawings, which cost proposal shall include, as nearly as possible, the
cost of the Total Construction Costs to be incurred in connection with the
Tenant Improvements (“Cost Proposal”).  Tenant shall notify Landlord whether it
approves the Cost Proposal within seven (7) business days after Landlord’s
submission thereof.  If Tenant disapproves of the Cost Proposal, then Tenant
shall notify Landlord thereof specifying in reasonable detail the revisions to
the Approved Working Drawings to achieve the necessary cost savings.  If Tenant
fails to notify Landlord that it disapproves of the Cost Proposal within seven
(7) business days after the submission thereof, then Tenant shall be deemed to
have approved the Cost Proposal as submitted.

 

7.                                      Construction.  Landlord shall construct
the Tenant Improvements in accordance with the Approved Working Drawings and in
compliance with all applicable laws, ordinances and

 

--------------------------------------------------------------------------------


 

regulations.  Landlord shall use commercially reasonable efforts to achieve
Substantial Completion of the Tenant Improvements and the Bathroom Work within
ninety (90) days of the date of this Amendment.  Tenant shall have no obligation
to remove the Tenant Improvements at the expiration of the Term of the Lease. 
In the event Landlord fails to substantially complete the Landlord’s Work,
Tenant Improvements and the Bathroom Work by the date which is one hundred
twenty (120) days following the date of full execution of this Amendment (the
“Outside Date”) and such delay is not caused by Tenant Delay or an event of
force majeure, Tenant shall be entitled to have one (1) day of 50% abatement of
daily Annual Rent for each day between the Outside Date and the date upon which
the Landlord Work, Tenant Improvements and Bathroom Work are substantially
completed.  Such abatement shall commence after the expiration of the period for
which the Conditional Rent is applicable (December 1, 2015 through February 29,
2016).

 

8.                                      Occupancy During Tenant Improvements. 
Tenant hereby acknowledges that the Tenant Improvements may be performed while
Tenant is occupying the Premises.  Tenant hereby acknowledges and agrees that
Landlord shall not be liable for any inconvenience to Tenant or for interference
with Tenant’s business or use of the Premises during the performance of the
Tenant Improvements, provided that Landlord shall utilize commercially
reasonable efforts not to disrupt the operation of Tenant’s business.  Landlord
shall provide reasonable advance notice of the date of performance of any
elements of the Tenant Improvement requiring Tenant to temporarily vacate a
portion of the Premises and the expected duration of such temporary vacation. 
Landlord shall coordinate and schedule the performance of the Tenant
Improvements with the input of Tenant so as to minimize the disruption of
Tenant’s business operations, provided that in no event shall Landlord be
required to perform the Tenant Improvements outside of normal business hours. 
Tenant and its employees, invitees, agents and contractors may use the Premises
during the performance of the Tenant Improvement at their own risk, and Landlord
shall not be responsible for injury or damage to property occasioned by the
performance of the Tenant Improvements unless same is due to Landlord’s
negligence or willful misconduct.  During the performance of the Bathroom Work,
Landlord shall endeavor to maintain at least one men’s restroom and one’s
women’s restroom in full operating condition.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[g80302kw03i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[g80302kw03i002.gif]

 

Note — all cubicles in the Premises are to remain places during the performance
of the Tenant Improvements.

 

--------------------------------------------------------------------------------
